Citation Nr: 0920520	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-05 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from August 1961 to 
August 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The Veteran appeared and 
testified at a videoconference hearing held before the 
undersigned Veterans Law Judge in October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran had VA examination in June 2007.  As a result of 
this examination and review of the claims file, the examiner 
opined that the Veteran's degenerative joint disease of the 
right knee was not likely related to service.  In offering 
the opinion, however, the examiner cited the absence of 
evidence of a right knee injury although the service 
treatment records show that he was seen for knee pain that he 
reported that he had had right knee pain for the pain year.  
Further, in concluding that the disability was not related to 
service, the examiner did not acknowledge or discuss the 
Veteran's lay testimony of an in-service injury, and 
particularly, his credible report of a continuity of 
symptomatology since service.  For these reasons, the Board 
finds that a new VA is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joint 
examination.  The claims folder should 
be made available to and reviewed by 
the examiner.  After reviewing the 
claims file and examining the Veteran, 
the examiner should render an opinion 
as to whether it is at least as likely 
as not that any right knee disability 
found to be present is related to or 
had its onset in service, and 
specifically, whether it is related to 
any injury to the right knee as 
described by the Veteran as occurring 
in 1964.  In rendering an opinion, the 
examiner must also acknowledge and 
discuss the in-service evidence showing 
treatment for a right knee disability 
of one year duration, and address the 
credible evidence of a continuity of 
symptoms, including the Veteran's 
statements and two lay statements from 
the Veteran's ex-sister-in-law and ex-
coworker.  A complete rationale should 
be given for all conclusions and 
opinions expressed in a legible report.  

2.  Thereafter, the Veteran's claim 
should be readjudicated.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

